Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458), the items of merchandise marked with the letter “A” were held dutiable at 10 percent ad valorem under paragraph 1547 (a), Tariff Act of 1930, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476), and the items marked with the letter "B” at 20 percent under the provision in said paragraph of the tariff act as “Works of art * * * statuary, sculptures, or copies, replicas, or reproductions thereof, valued at not less than $2,50.”